                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


 BOSTON SCIENTIFIC CORPORATION and
 BOSTON SCIENTIFIC
 NEUROMODULATION CORP.,

                           Plaintiffs,
                                                 C.A. No. 18-644-CFC-CJB
                           v.                    REDACTED - PUBLIC VERSION
 NEVRO CORP.,

                           Defendant.


                           EXHIBIT A TO
PLAINTIFFS’ OPENING LETTER BRIEF TO THE HONORABLE CHRISTOPHER J.
 BURKE RE: MOTION FOR RELIEF DUE TO NEVRO’S REFUSAL TO COMPLY
             WITH THIS COURT’S MAY 7, 2020 ORAL ORDER

OF COUNSEL:                               Karen L. Pascale (#2903)
Matthew M. Wolf                           Pilar G. Kraman (#5199)
Edward Han                                YOUNG CONAWAY STARGATT & TAYLOR LLP
Marc A. Cohn                              Rodney Square
Amy DeWitt                                1000 North King Street
ARNOLD & PORTER KAYE SCHOLER LLP          Wilmington, Delaware 19801
601 Massachusetts Ave., NW                (302) 571-6600
Washington, DC 20001-3743                 kpascale@ycst.com
(202) 942-5000                            pkraman@ycst.com
matthew.wolf@arnoldporter.com
ed.han@arnoldporter.com                   Attorneys for Plaintiffs Boston Scientific
marc.cohn@arnoldporter.com                Corporation and Boston Scientific
amy.dewitt@ arnoldporter.com              Neuromodulation Corp.

Dina M. Hayes
Bridgette C. Boyd
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street Suite 4200
 Chicago, IL 60602-4231
(312) 583-2300
Dina.Hayes@arnoldporter.com
Bridgette.Boyd@arnoldporter.com

(Continued . . . .)                                                       June 9, 2020
                                                     Redacted Version: June 16, 2020
Thomas T. Carmack
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
Five Palo Alto Square | Suite 500
Palo Alto, CA 94306-2112
(650) 319-4500
tom.carmack@arnoldporter.com

Michael P. Kahn
Michael N. Petegorsky
Brooks J. Kenyon
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park, Bank of America Tower
New York, NY 10036-6745
(212) 872-1000
mkahn@akingump.com
mpetegorsky@akingump.com
bkenyon@akingump.com

C. Brandon Rash
Rachel J. Elsby
AKIN GUMP STRAUSS HAUER & FELD LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, DC 20006-1037
(202) 887-4000
brandon.rash@akingump.com
relsby@akingump.com

Jason Weil
AKIN GUMP STRAUSS HAUER & FELD LLP
Two Commerce Square
2001 Market Street, Suite 4100
Philadelphia, PA 19103-7013
(215) 965-1200
jweil@akingump.com
                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

BOSTON SCIENTIFIC CORP. and             )
BOSTON SCIENTIFIC NEUROMODULATION )
CORP.,                                  )
                                        )
                Plaintiffs and Counter- )
                Defendants,             )                C.A. No. 18-644 (CFC)
                                        )
      v.                                )                REDACTED - PUBLIC VERSION
                                        )
NEVRO CORP.,                            )
                                        )
                Defendant and           )
                Counterclaimant.        )


 NEVRO CORP.’S SUPPLEMENTAL OBJECTIONS AND RESPONSES TO BOSTON
 SCIENTIFIC CORP. AND BOSTON SCIENTIFIC NEUROMODULATION CORP.’S
              FIRST SET OF INTERROGATORIES (NOS. 1, 4, 8)

               Pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure and the

Court’s May 7, 2020 Order (D.I. 128), Defendant Nevro Corp. (“Nevro”), by and through its

undersigned counsel, hereby submits the following supplemental objections and responses to

Plaintiffs Boston Scientific Corp. and Boston Scientific Neuromodulation Corp.’s (collectively

“BSC”) First Set of Interrogatories (Nos. 1, 4, 8). The objections and responses below are based

upon information presently available to Nevro.       As discovery proceeds, facts, information,

evidence, documents, and things may be discovered that are not set forth in these responses and

which may be responsive to these Interrogatories. Nevro reserves the right to amend and

supplement these objections and responses pursuant to Fed. R. Civ. P. 26(e) as discovery

progresses.

                                  GENERAL OBJECTIONS

               The following general objections apply to each of the Definitions, Instructions,

and Interrogatories and shall have the same force and effect as if set forth in full in response to
each individually numbered Interrogatory. The specific response may repeat a general objection

for emphasis or any other reason and may also include one or more specific objections. Any

failure to repeat all or any part of these general objections in any specific response shall not

constitute a waiver or relinquishment of such objection.

               1.      Nevro objects to the Definitions, Instructions, and Interrogatories to the

extent they are broader than, or impose conditions, obligations, or duties beyond those required

by the Federal Rules of Civil Procedure, the Local Rules for this Court, any applicable orders of

this Court, and/or any stipulations of the parties.        Nevro’s responses will be provided in

accordance with the Federal Rules of Civil Procedure, the Local Rules, any applicable orders of

this Court, and/or any stipulations of the parties.

               2.      Nevro objects to each Interrogatory to the extent it seeks information

protected from disclosure under, without limitation, the attorney-client privilege, the work

product doctrine, common interest privilege, the Federal Rules of Civil Procedure, the Federal

Rules of Evidence, and/or any other applicable privilege, prohibition, limitation, or immunity

from disclosure.    Nevro hereby asserts all such applicable privileges and protections, and

excludes privileged and protected information from its responses to the Interrogatories. Any

disclosure of privileged or protected information is inadvertent and is not intended to waive any

applicable privilege or protection from disclosure.

               3.      To the extent Nevro responds to BSC’s Interrogatories by stating that it

will provide information that Nevro deems to embody material that is private, business

confidential, proprietary, trade secret, or otherwise protected from disclosure pursuant to Federal

Rule of Civil Procedure 26(c), or Federal Rule of Evidence 501, Nevro will do so only subject to

the provisions of the agreed-upon Protective Order.




                                                  2
               4.      Nevro objects to each Interrogatory to the extent it seeks information that

Nevro is under an obligation to a third party or court order not to disclose. Nevro will disclose

any such responsive, non-privileged, and relevant information in accordance with the Protective

Order applicable in this action and after complying with its obligations to the third party and/or

court.

               5.      Nevro objects to each Interrogatory to the extent it seeks information that

is not in Nevro’s possession, custody, or control; purports to require Nevro to speculate about the

identity of persons who might have responsive documents or information; and/or purports to call

for any description of documents and things that Nevro no longer possesses and/or was under no

obligation to maintain.

               6.      Nevro objects to each Interrogatory to the extent it seeks information that

is not relevant to any party’s claim or defense. Nevro further objects to each Interrogatory to the

extent the scope of the discovery requested is not proportional to the needs of the case.

               7.      Nevro objects to each Interrogatory to the extent it is overly broad, unduly

burdensome, internally duplicative, unreasonably cumulative of other discovery, vague, or

ambiguous so as not to be subject to a reasonable interpretation or response and would require

Nevro to speculate and decide to what extent it must search through information and subjectively

determine what may, or may not, be responsive.

               8.      Nevro objects to each Interrogatory to the extent it seeks information that

is publicly available, is as readily available to BSC as it is to Nevro, and/or is already in BSC’s

possession, custody, or control.

               9.      Nevro objects to each Interrogatory to the extent it contains purported

factual assertions, assumptions, or characterizations that are in dispute or as to which BSC will




                                                 3
bear the burden of proof at trial. Nevro’s responses are not to be construed as admissions that

any contention or assumption contained in the Interrogatories, whether implicit or explicit, is

correct.

                10.    Nevro objects to each Interrogatory to the extent it requires Nevro to make

legal conclusions.

                11.    Nevro objects to each Interrogatory as premature to the extent it calls for

the disclosure of expert testimony and opinions.

                12.    Nevro objects to each Interrogatory as overly broad, unduly burdensome,

and not proportional to the needs of the case to the extent it is unlimited in temporal scope or

otherwise not limited to a time frame relevant to this litigation and the patents-in-suit.

                13.    Nevro objects to each Interrogatory to the extent it seeks information that

is subject to privacy laws. Nevro will respond only to the extent that it may do so consistent with

such privacy laws.

                14.    Nevro objects to BSC’s definition of the term “Senza Systems” as overly

broad, unduly burdensome, and not proportional to the needs of the case to the extent it includes

subject matter not relevant to any party’s claim or defense. For example, Nevro’s response is

limited to the aspects and elements of the Nevro Senza® systems that are accused of infringing

the patents-in-suit.

                15.    Nevro objects to BSC’s definition of the term “BSC SCS Systems” as

overly broad, unduly burdensome, and not proportional to the needs of the case to the extent it

includes “any” BSC SCS system, regardless of its relevance to any party’s claim or defense.




                                                   4
                16.     Nevro objects to BSC’s definition of the terms “sale,” “sold,” and

“purchase” as overly broad, unduly burdensome, and not proportional to the needs of the case to

the extent it includes transactions not relevant to any party’s claim or defense.

                17.     Nevro objects to BSC’s definition of the term “communication” to the

extent it purports to impose conditions, obligations, or duties beyond those required by the

Federal Rules of Civil Procedure, the Local Rules, any applicable orders of this Court, or any

stipulation of the parties.

                18.     Nevro objects to BSC’s definition of “Nevro” to the extent it seeks

information from parties from whom Nevro has no right or obligation to seek such information.

Nevro also objects to this definition insofar as it seeks information that is not within Nevro’s

current possession, custody, or control.

                19.     Nevro objects to BSC’s definition of “Former BSC Employee” as overly

broad, unduly burdensome, and not proportional to the needs of the case to the extent it includes

individuals or subject matter not relevant to any party’s claim or defense and/or does not relate to

the patents or systems at issue in this litigation.

                20.     Nevro objects to each Interrogatory that seeks information related to

BSC’s trade secret misappropriation claim because its claim raises legal issues which are subject

to be decided pursuant to a valid arbitration agreement between BSC and Mr. James Thacker.

                21.     Nevro objects to each Interrogatory that seeks information related to

BSC’s trade secret misappropriation claim as premature because BSC has not yet complied with

California Code of Civil Procedure section 2019.210, which is required prior to the

commencement of discovery on BSC's claim for trade secret misappropriation.




                                                      5
               22.        Nevro objects to BSC’s use of the term “Trade Secret at Issue” as vague

and ambiguous because BSC has not yet complied with California Code of Civil Procedure

section 2019.210, which requires BSC to identify the alleged trade secrets “with reasonable

particularity” prior to the commencement of discovery on BSC's claim for trade secret

misappropriation. Nevro further objects to BSC’s definition of “Trade Secret at Issue” as overly

broad, unduly burdensome, and not proportional to the needs of the case to the extent it includes

“all other confidential information of BSC that was used or disclosed without BSC’s consent by

any Former BSC Employee.” Nevro further objects to BSC’s use of “Trade Secret at Issue” to

the extent it requires Nevro to make legal conclusions as to what constitutes an alleged trade

secret. Nevro further objects to this definition to the extent it assumes facts that are not in

evidence, namely that Nevro has misappropriated any alleged trade secret. Nevro further objects

to BSC’s use of the term “Trade Secret at Issue” to the extent it includes any alleged trade secrets

not identified in BSC’s Second Amended Complaint (D.I. 48) and therefore do not form the

basis for BSC’s trade secret misappropriation claim.

               23.        Nevro further objects to each of the Interrogatories directed to BSC’s trade

secret misappropriation claim for the reasons identified in its May 21, 2020 Objections to the

Magistrate Judge’s May 7, 2020 Order (D.I. 128).

               24.        Nevro’s responses to these Interrogatories are not intended to waive, and

in fact expressly preserve:

                     a.       all questions as to the competence, relevance, materiality, and

                              admissibility as evidence for any purpose of the information or

                              documents, or the subject matter thereof, in any respect of this




                                                   6
                           litigation or any other court action or judicial or administrative

                           proceeding or investigation;

                   b.      the right to object on any ground to the use of any such information or

                           documents, or the subject matter thereof, in any aspect of this litigation

                           or any other court action or judicial or administrative proceeding or

                           investigation;

                   c.      the right to object at any time in connection with any further response

                           to this or any other request for information or production of

                           documents; and

                   d.      the right at any time to supplement its responses.


                                            RESPONSES

INTERROGATORY NO. 1:

               Provide the name and last known address for each Former BSC Employee; all
titles and positions held by each Former BSC Employee while at Nevro related to SCS; all
projects to which each Former BSC Employee was assigned while at Nevro related to SCS; and
the job responsibilities of each Former BSC Employee while at Nevro related to SCS.

RESPONSE TO INTERROGATORY NO. 1

               Nevro objects to this Interrogatory because it contains multiple discrete parts.

Nevro objects to this Interrogatory to the extent it seeks disclosure of information protected by

the attorney-client privilege, work product doctrine, and/or other applicable privilege. Nevro

objects to BSC’s definition of the term “SCS” as overly broad, unduly burdensome, and not

proportional to the needs of the case to the extent it includes subject matter not relevant to any

party’s claim or defense and/or does not relate to the patents or systems at issue in this litigation.

Nevro further objects to this Interrogatory to the extent the burden or expense of the requested

information outweighs its likely benefit.


                                                  7
                Nevro objects to this Interrogatory to the extent BSC seeks information about

“each” Former BSC Employee, and to the definition of “Former BSC Employee,” as overly

broad, unduly burdensome, and not proportional to the needs of the case to the extent it includes

individuals or subject matter not relevant to any party’s claim or defense and/or does not relate to

the patents or systems at issue in this litigation. Nevro further objects to this Interrogatory to the

extent the burden or expense of the requested information outweighs its likely benefit. Nevro

objects to this Interrogatory to the extent it seeks information that is publicly available, is as

readily available to BSC as it is to Nevro, and/or is already in BSC’s possession, custody, or

control.

                Nevro objects to this Interrogatory to the extent it seeks information related to

BSC’s trade secret misappropriation claim because its claim raises legal issues, which are subject

to be decided pursuant to a valid arbitration agreement between BSC and Mr. Thacker. Nevro

further objects to this Interrogatory as premature to the extent it seeks information related to

BSC’s trade secret misappropriation claim because BSC has not yet complied with California

Code of Civil Procedure section 2019.210, which is required prior to the commencement of

discovery on BSC's claim for trade secret misappropriation.

                Subject to the foregoing general and specific objections, Nevro is willing to meet

and confer with respect to the relevance, scope, and proportionality of this Interrogatory if the

Court decides that BSC’s trade secret misappropriation claim should proceed in this case and

once BSC has complied with California Code of Civil Procedure section 2019.210, by

identifying the particular trade secret at issue.




                                                    8
SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 1

                Nevro reiterates its objections contained in its original response. The scope of

discovery relevant to this Interrogatory depends on the “Trade Secrets at Issue,” which BSC has

not yet identified with sufficient specificity. Accordingly, this Interrogatory remains premature,

overly broad, unduly burdensome, and not proportional to the needs of the case because it calls

for information that is not relevant to the “Trade Secrets at Issue.” Nevro further objects to

BSC’s use of the term “Trade Secret at Issue” to the extent it includes any alleged trade secrets

not identified in BSC’s Second Amended Complaint (D.I. 48) and therefore do not form the

basis for BSC’s trade secret misappropriation claim.

                This Interrogatory is also overly broad and unduly burdensome because it is not

temporally limited in scope. In its Second Amended Complaint, BSC refers to the “relevant time

period” for its trade secret claim as the time period during which Nevro was first “developing its

own SCS system.” D.I. 48, ¶¶ 197, 202 (alleging that BSC’s information would have been “of

value” to Nevro because “Nevro had never developed an SCS product before”). Accordingly,

Nevro’s response to this Interrogatory is limited to Former BSC Employees who joined Nevro

during the “relevant time period”—before May 2010 when Nevro received CE mark for the first

Senza system.

                Subject to the foregoing general and specific objections, Nevro responds as

follows:

   Name          Start Date at Nevro          Title(s) Held / Job             Last Known
                                           Responsibilities at Nevro            Address
                                                                          Mr. Marco is
                                                                          currently a Nevro
                                         Senior Field Clinical
David                                                                     employee and
                    February 2009        Engineer, Principal Field
Marco                                                                     should only be
                                         Clinical Engineer
                                                                          contacted through
                                                                          Nevro’s counsel



                                                9
   Name          Start Date at Nevro          Title(s) Held / Job           Last Known
                                           Responsibilities at Nevro          Address
                                                                         San Diego, CA
Jim Makous         September 2007       Director, Preclinical Research

                                                                         Homer, Alaska
                                        Director of Clinical
Jim Thacker          January 2009       Engineering, Senior Director
                                        of Clinical Engineering
                                                                         Mr. Bradley is
                                                                         currently a Nevro
Kerry                                   Senior Director of Clinical      employee and
                     August 2013
Bradley                                 Science & Research               should only be
                                                                         contacted through
                                                                         Nevro’s counsel
                                                                         Mr. Park should
                                        Director of Product
                                                                         only be contacted
Wesley Park         February 2009       Marketing, Head of Global
                                                                         through Nevro’s
                                        Clinical Research Programs
                                                                         counsel

               In addition, pursuant to Fed. R. Civ. P. 33(d), Nevro refers BSC to the following

documents from which information responsive to this Interrogatory can be ascertained:

NEVRO_DE0317376; NEVRO_BSXCA0427426; NEVRO_BSXCA0378813.

               Nevro’s investigation is ongoing, and Nevro reserves the right to supplement or

modify its response to this Interrogatory in part or in its entirety as Nevro’s investigation

continues and new information becomes available, including BSC’s particularized identification

of the “Trade Secrets at Issue.”

INTERRROGATORY NO. 4:

               Describe in detail the actions taken by and on behalf of Nevro to identify all BSC
documents, email and other electronic files, including actions taken by Nevro to locate
documents, email and other electronic files in the possession, custody and control of any Former
BSC Employee, that are or were at any time located, stored and/or maintained within any Nevro
cabinet, computer, archive, device, cloud back-up, server or other electronic medium.
A complete response to this interrogatory will include the date(s) on which Nevro’s actions
commenced and were completed; the steps taken by Nevro to identify the requested materials;
the bates number for each piece of material found; the name of each repository searched; an
identification of the prior and current locations (physical location and electronic pathway


                                               10
information, if applicable); and, the names of all individuals who had physical and/or electronic
access to the materials located.

RESPONSE TO INTERROGATORY NO. 4:

               Nevro objects to this Interrogatory as overly broad, unduly burdensome, and not

proportional to the needs of the case to the extent it requests identification of “all BSC

documents, email and other electronic files,” including those not relevant to any party’s claim or

defense and/or the patents or systems at issue in this litigation.           Nevro objects to this

Interrogatory because it contains multiple discrete parts. Nevro objects to BSC’s definition of

“Former BSC Employee” as overly broad, unduly burdensome, and not proportional to the needs

of the case to the extent it includes individuals or subject matter not relevant to any party’s claim

or defense and/or does not relate to the patents or systems at issue in this litigation. Nevro

objects to this Interrogatory to the extent it seeks information not in Nevro’s possession, custody,

or control. Nevro further objects to this Interrogatory to the extent it seeks information subject to

the attorney-client privilege, work product doctrine, and/or other applicable privilege. Nevro

further objects to this Interrogatory to the extent it assumes facts not in evidence.

               Nevro objects to this Interrogatory to the extent it seeks information related to

BSC’s trade secret misappropriation claim because its claim raises legal issues, which are subject

to be decided pursuant to a valid arbitration agreement between BSC and Mr. Thacker. Nevro

further objects to this Interrogatory as premature to the extent it seeks information related to

BSC’s trade secret misappropriation claim because BSC has not yet complied with California

Code of Civil Procedure section 2019.210, which is required prior to the commencement of

discovery on BSC's claim for trade secret misappropriation.

               Subject to the foregoing general and specific objections, Nevro is willing to meet

and confer with respect to the relevance, scope, and proportionality of this Interrogatory if the



                                                 11
Court decides that BSC’s trade secret misappropriation claim should proceed in this case and

once BSC has complied with California Code of Civil Procedure section 2019.210, by

identifying the particular trade secret at issue.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 4

                Nevro reiterates its objections contained in its original response. The scope of

discovery relevant to this Interrogatory depends on the “Trade Secrets at Issue,” which BSC has

not yet identified with sufficient specificity. Accordingly, this Interrogatory remains premature,

overly broad, unduly burdensome, and not proportional to the needs of the case because it calls

for information that is not relevant to the “Trade Secrets at Issue.” Nevro further objects to

BSC’s use of the term “Trade Secret at Issue” to the extent it includes any alleged trade secrets

not identified in BSC’s Second Amended Complaint (D.I. 48) and therefore do not form the

basis for BSC’s trade secret misappropriation claim.

                Subject to the foregoing general and specific objections, Nevro responds as

follows:

                Upon joining Nevro, all employees are required to sign a Proprietary Information

and Inventions Agreement pledging not to improperly use or disclose confidential information

belonging to the employee’s former employers and not to bring any such information to Nevro.

Nevro also requires new employees to review and comply with Nevro’s policies, including

Nevro’s Code of Conduct and Ethics. Nevro’s Code of Conduct and Ethics requires employees

to comply with the “Duty of Confidentiality.” The Code of Conduct and Ethics states in part:




                                                    12
               Nevro requires its employees to immediately report a violation or possible

violation of the Code of Conduct and Ethics to her manager, a Human Resources representative,

the Compliance Committee, or the Chief Compliance Officer.                  Nevro also maintains a

Compliance/Ethics hotline for receiving reports of suspected violations. To further encourage

reporting, Nevro employees may remain anonymous and Nevro employees who make a good

faith report of a suspected violation are protected from retaliation. Every report of a suspected

violation is promptly and thoroughly investigated. Disciplinary action may be taken against

Nevro employees for violations of the Code of Ethics and Conduct. Disciplinary action may also

be taken against supervisors, officers, and members of the Board of Directors who condone,

permit, or fail to address illegal, unethical, or other improper conduct.

               In August 2017, Nevro’s outside litigation counsel discovered and voluntarily

informed BSC that it had learned that Mr. Jim Thacker had kept documents from the time of his

employment at BSC on backup hard drives in his personal possession at his home. Nevro did not

take possession of those documents. Nevro instructed Mr. Thacker to retain separate counsel to

represent him regarding the documents, and Mr. Thacker’s counsel engaged a vendor to




                                                 13
sequester the documents and forensically image them.         Nevro voluntarily cooperated in

investigating whether any of BSC’s confidential documents were distributed to other Nevro

personnel, including by: (i) providing a list of projects on which Mr. Thacker worked during his

first two years at Nevro; (ii) producing documents related to Mr. Thacker’s work on those

project; (iii) producing documents related to Mr. Thacker’s onboarding at Nevro; (iv) conducting

a search to determine whether BSC confidential documents had been distributed to Nevro

personnel; and (v) forensically determining whether Mr. Thacker’s thumb drive containing BSC

documents was ever inserted into Nevro laptops.

              After Mr. Thacker provided a list of the documents in his possession to BSC, BSC

provided Nevro a list of filenames it chose to prioritize. Using that list, Nevro searched the

image of Mr. Thacker’s company laptop, his emails dating back to the start of his employment at

Nevro, and his personal folder on Nevro’s shared network drive, to determine whether Nevro

ever had access to any of Mr. Thacker’s documents. Nevro also employed a forensic software

tool to search Nevro’s entire shared network drive. None of BSC’s priority file names were

present on Nevro’s systems, and there was no evidence that any confidential BSC information

from any of those files was distributed to anyone at Nevro. BSC then demanded that Nevro

conduct another search for over 6,700 additional file names, many of which were facially public

or Mr. Thacker’s personal documents (e.g., documents that relate to Mr. Thacker’s and his wife’s

personal finances and business ventures unrelated to BSC). Nevro conducted that search and

provided BSC with the results by November 2017.

              Nevro proposed to BSC that the parties agree to a protocol to “voluntarily

disclose to each other when they learn that an employee has come into possession of the other




                                              14
parties’ confidential information, and to a set of procedures . . . to be followed should that

occur.” BSC never agreed to Nevro’s proposed mutual voluntary disclosure.

               In December 2013, BSC filed another baseless lawsuit against current Nevro

employee and former BSC employee, Dongchul Lee, alleging that Dr. Lee had breached his

confidentiality agreement with BSC and Massachusetts trade secret law. Even though Nevro

was not a party to this lawsuit, Nevro voluntarily cooperated by promptly instructing Dr. Lee to

cease using the Nevro laptop in his possession at the time, segregating that laptop, and turning it

over to e-Stet, an independent forensic vendor. Nevro also gave Dr. Lee permission to have e-

Stet create and produce a file listing report, a web browser report, and USB report for that initial

laptop. Despite taking extensive discovery in that case, BSC was unable to identify a single

document showing that Dr. Lee disclosed or used any of BSC’s proprietary information during

his employment at Nevro. BSC then sought production of a full forensic image of Dr. Lee’s

initial Nevro laptop, which contained privileged attorney-client communications and highly

confidential information and trade secrets belonging to Nevro.          As a compromise, Nevro

suggested having an independent vendor conduct a review of the forensic image of the laptop,

including a search for any deleted files, but BSC rejected that proposal and instead subpoenaed

Nevro demanding a complete forensic image of Dr. Lee’s initial laptop and a second laptop that

was assigned to Dr. Lee to replace the initial laptop, which also contained privileged attorney-

client communications and highly confidential information and trade secrets belonging to Nevro.

The Northern District of California Court quashed BSC’s subpoena in its entirety, finding BSC’s

demands “overbroad and imposing an undue burden on Nevro.” Boston Scientific Corp. v.

Dongchul Lee, No. 5:14-mc-80188-BLF-PSG, D.I. 24 (N .D. Cal. Aug. 4, 2014).




                                                15
               Pursuant to Fed. R. Civ. P. 33(d), Nevro further incorporates by reference the

following   information    responsive    to   this    Interrogatory:   NEVRO_BSXCA0379913;

NEVRO_BSXCA0378754;                  NEVRO_BSXCA0378748;                   NEVRO_BSX0378742;

NEVRO_BSXCA0427426 at 427444-427449; NEVRO_BSXCA0381530; October 30, 2017

correspondence from Nevro’s counsel, Kenneth A. Kuwayti, to BSC’s counsel, Amy DeWitt;

November 2, 2017 correspondence from Nevro’s counsel, Dan Hubin, to BSC’s counsel, Krista

Carter; and NEVRO_BSXCA0226183-0368916.

               Nevro’s investigation is ongoing, and Nevro reserves the right to supplement or

modify its response to this Interrogatory in part or in its entirety as Nevro’s investigation

continues and new information becomes available, including BSC’s particularized identification

of the “Trade Secrets at Issue.”

INTERRROGATORY NO. 8:

                Describe in detail the stage of R&D, design, documentation, clinical work,
marketing and/or sales of the Senza Systems at the time Nevro or anyone on behalf of Nevro was
in first contact with any Former BSC Employee, including but not limited to James Thacker,
David Marco, Wesley Park or Kerry Bradley.

RESPONSE TO INTERROGATORY NO. 8:

               Nevro objects to this Interrogatory because it contains multiple discrete parts.

Nevro objects to this Interrogatory as overly broad, unduly burdensome, and not proportional to

the needs of the case to the extent it seeks information not relevant to any party’s claim or

defense. Nevro objects to BSC’s definition of “Former BSC Employee” as overly broad, unduly

burdensome, and not proportional to the needs of the case to the extent it includes individuals or

subject matter not relevant to any party’s claim or defense and/or does not relate to the patents or

systems at issue in this litigation. Nevro objects to this Interrogatory to the extent it seeks

disclosure of information protected by the attorney-client privilege, work product doctrine,



                                                 16
and/or other applicable privilege. Nevro further objects to BSC’s use of the phrase “stage of

R&D, design, documentation, clinical work, marketing and/or sales of the Senza Systems” as

vague and ambiguous. Nevro further objects to this Interrogatory to the extent the burden or

expense of the requested information outweighs its likely benefit.

                Nevro objects to this Interrogatory to the extent it seeks information related to

BSC’s trade secret misappropriation claim because its claim raises legal issues, which are subject

to be decided pursuant to a valid arbitration agreement between BSC and Mr. Thacker. Nevro

further objects to this Interrogatory as premature to the extent it seeks information related to

BSC’s trade secret misappropriation claim because BSC has not yet complied with California

Code of Civil Procedure section 2019.210, which is required.

                Subject to the foregoing general and specific objections, Nevro is willing to meet

and confer with respect to the relevance, scope, and proportionality of this Interrogatory if the

Court decides that BSC’s trade secret misappropriation claim should proceed in this case and

once BSC has complied with California Code of Civil Procedure section 2019.210, by

identifying the particular trade secret at issue.

SUPPLEMENTAL RESPONSE TO INTERROGATORY NO. 8

                Nevro reiterates its objections contained in its original response. The scope of

discovery relevant to this Interrogatory depends on the “Trade Secrets at Issue,” which BSC has

not yet identified with sufficient specificity. Accordingly, this Interrogatory remains premature,

overly broad, unduly burdensome, and not proportional to the needs of the case because it calls

for information that is not relevant to the “Trade Secrets at Issue.” Nevro further objects to

BSC’s use of the term “Trade Secret at Issue” to the extent it includes any alleged trade secrets




                                                    17
not identified in BSC’s Second Amended Complaint (D.I. 48) and therefore do not form the

basis for BSC’s trade secret misappropriation claim.

                 Nevro was founded in 2006 and quickly began research that played a role in the

development of its first Senza® system. In 2009, Nevro completed its U.S. feasibility clinical

trial, a one week evaluation of the Senza spinal cord stimulation system in patients with

predominant back pain in the United States. This clinical trial was comprised of 24 patients at 11

clinical trial sites across the United States. The results of this clinical trial were published in the

peer-reviewed journal Neuromodulation.

                 Nevro’s Senza SCS system for HF10 received CE mark in Europe in 2010 and

was first offered for sale and sold in late 2010 and early 2011. In 2011, Nevro began its

European long-term clinical trial, a two-year evaluation of the Senza spinal cord stimulation

system primarily in patients with predominant back pain in Europe. This clinical trial was

comprised of 83 patients at 2 clinical trial sites in Europe. The results of this clinical trial were

published in the peer-reviewed journal Pain Medicine. The study completed in 2013. Nevro’s

Senza SCS system for HF10 also received TGA approval in 2011.

                 In 2012, Nevro began its United States pivotal clinical trial (SENZA-RCT), a one-

year evaluation of the Senza spinal cord stimulation system in patients with back and leg pain in

the United States. This clinical trial was comprised of 241 patients at 11 clinical trial sites across

the United States. The results of this clinical trial were published in the peer-reviewed journal

Neurosurgery. The study completed in 2014. Key highlights of Nevro’s SENZA-RCT pivotal

study include:

                The SENZA-RCT study results demonstrated the non-inferiority of HF10 therapy

                 to traditional SCS therapy on all primary and secondary endpoints. Additionally,




                                                  18
    Nevro’s post-hoc statistical analysis supports the superiority of HF10 therapy over

    traditional SCS therapy in all primary and secondary endpoints.

   HF10 therapy was nearly twice as successful in treating back pain as traditional

    SCS therapy, with 84.3% of patients receiving HF10 therapy, as compared to

    43.8% of patients receiving traditional SCS therapy, reporting 50% or more pain

    relief at three months, results that were statistically superior based on post-hoc

    analysis.

   HF10 therapy was 1.5 times as successful in treating leg pain as traditional SCS

    therapy, with 83.1% of patients receiving HF10 therapy, as compared to 55.5% of

    patients receiving traditional SCS therapy, reporting 50% or more pain relief at

    three months, results that were statistically superior based on post-hoc analysis.

   HF10 therapy provided a 69.2% reduction in back pain as measured by the Visual

    Analog Scale, or VAS, versus 44.2% for traditional SCS therapy, at three months,

    results that were statistically superior based on post-hoc analysis.

   HF10 therapy provided a 72.8% reduction in leg pain as measured by VAS, versus

    51.5% for traditional SCS therapy, at three months, results that were statistically

    superior based on post-hoc analysis.

   Post-hoc statistical analysis supports superior efficacy of HF10 therapy for both

    back and leg pain at each measurement throughout the 12-month study.

   Patients receiving HF10 therapy did not report paresthesia or uncomfortable

    stimulation at three months. In comparison, 46.5% of patients receiving traditional

    SCS therapy reported uncomfortable stimulation at three months.




                                      19
             Based on post-hoc analysis, two-thirds of HF10 therapy patients had a VAS pain

              score of less than or equal to 2.5 on a scale of 0 to 10 for back pain at three months

              (which we define as achieving remitter status), twice the number of traditional SCS

              therapy patients, results that were statistically superior.

             Based on post-hoc analysis, three-fourths of HF10 therapy patients had a VAS pain

              score of less than or equal to 2.5 on a scale of 0 to 10 for leg pain at three months,

              twice the number of traditional SCS therapy patients, results that were statistically

              superior.

             Safety outcomes were consistent across the control and test groups.

               The outcomes in the SENZA-RCT clinical trial were consistent with the outcomes

from Nevro’s European clinical trial.

               In June 2014, Nevro submitted its premarket approval application (PMA) to the

U.S. Food and Drug Administration for the Senza spinal cord stimulation system.

               In May 2015, the FDA approved Nevro’s PMA to market the Senza spinal cord

stimulation system, and Nevro commercially launched the Senza in the United States.

               Nevro’s investigation is ongoing, and Nevro reserves the right to supplement or

modify its response to this Interrogatory in part or in its entirety as Nevro’s investigation

continues and new information becomes available, including BSC’s particularized identification

of the “Trade Secrets at Issue.”




                                                 20
                                 MORRIS, NICHOLS, ARSHT & TUNNELL LLP

                                 /s/ Rodger D. Smith II

                                 Rodger D. Smith II (#3778)
OF COUNSEL:                      Michael J. Flynn (#5333)
                                 1201 North Market Street
Bradford J. Badke                P.O. Box 1347
Ching-Lee Fukuda                 Wilmington, DE 19899
Sharon Lee                       (302) 658-9200
Ketan V. Patel                   rsmith@mnat.com
SIDLEY AUSTIN LLP                mflynn@mnat.com
787 Seventh Avenue
New York, NY 10019               Attorneys for Defendant and Counterclaimant
(212) 839-5300                   Nevro Corp.

Thomas A. Broughan III
SIDLEY AUSTIN LLP
1501 K Street, N.W.
Washington, DC 20005
(202) 736-8000

Nathan A. Greenblatt
SIDLEY AUSTIN LLP
1001 Page Mill Road Building 1
Palo Alto, CA 94304
(650) 565-7000

May 21, 2020




                                  21
                               CERTIFICATE OF SERVICE

              I hereby certify that I caused copies of the foregoing document to be served on

May 21, 2020, upon the following in the manner indicated:

Karen L. Pascale, Esquire                                           VIA ELECTRONIC MAIL
Pilar G. Kraman, Esquire
YOUNG CONAWAY STARGATT &TAYLOR LLP
Rodney Square
1000 North King Street
Wilmington, DE 19801
Attorneys for Plaintiffs

Edmond Ahadome, Esquire                                             VIA ELECTRONIC MAIL
Thomas T. Carmack, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
3000 El Camino Real
Five Palo Alto Square, Suite 500
Palo Alto, CA 94306
Attorneys for Plaintiffs

Edward Han, Esquire                                                 VIA ELECTRONIC MAIL
Matthew M. Wolf, Esquire
Marc A. Cohn, Esquire
Amy DeWitt, Esquire
William Z. Louden, Esquire
William Young, Esquire
Chris Moulder, Esquire
Bridgette C. Boyd, Esquire
Michael E. Kientzle, Esquire
ARNOLD & PORTER KAYE SCHOLER LLP
601 Massachusetts Avenue, NW
Washington, DC 20001
Attorneys for Plaintiffs

Dina M. Hayes, Esquire                                              VIA ELECTRONIC MAIL
ARNOLD & PORTER KAYE SCHOLER LLP
70 West Madison Street, Suite 4200
Chicago, IL 60602
Attorneys for Plaintiffs
Michael P. Kahn, Esquire                                      VIA ELECTRONIC MAIL
Michael N. Petegorsky, Esquire
Brooks J. Kenyon, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
One Bryant Park, Bank of America Tower
New York, NY 10036
Attorneys for Plaintiffs

C. Brandon Rash, Esquire                                      VIA ELECTRONIC MAIL
Rachel J. Elsby, Esquire
AKIN GUMP STRAUSS HAUER & FELD LLP
Robert S. Strauss Tower
2001 K Street, N.W.
Washington, DC 20006
Attorneys for Plaintiffs

Jason Weil, Esquire                                           VIA ELECTRONIC MAIL
AKIN GUMP STRAUSS HAUER & FELD LLP
Two Commerce Square
2001 Market Street, Suite 4100
Philadelphia, PA 19103
Attorneys for Plaintiffs


                                             /s/ Rodger D. Smith II

                                             Rodger D. Smith II (#3778)




                                         2
                                CERTIFICATE OF SERVICE

       I, Karen L. Pascale, Esquire, hereby certify that on June 16, 2020, I caused to be

electronically filed a true and correct copy of the foregoing document with the Clerk of the Court

using CM/ECF (which will send notification that such filing is available for viewing and

downloading to all registered counsel), and in addition caused true and correct copies of the

foregoing document to be served upon the following counsel of record by electronic mail:

 Attorneys for Defendant Nevro Corp.:
 Rodger D. Smith II                                       rsmith@mnat.com
 Michael J. Flynn                                         mflynn@mnat.com
 Lucinda C. Cucuzzella                                ccucuzzella@mnat.com
 MORRIS, NICHOLS, ARSHT & TUNNELL LLP
 1201 North Market Street
 P.O. Box 1347
 Wilmington, DE 19899-1347
 SIDLEY AUSTIN LLP                          SidleyNevroIITeam@sidley.com
 Bradford J. Badke                                       jbadke@sidley.com
 Ching-Lee Fukuda                                      clfukuda@sidley.com
 Ketan V. Patel                                      ketan.patel@sidley.com
 Sharon Lee                                          sharon.lee@sidley.com
 787 Seventh Avenue
 New York, NY 10019
 Thomas A. Broughan III                               tbroughan@sidley.com
 1501 K Street, N.W.
 Washington, DC 20005
 Nathan A. Greenblatt                                ngreenblatt@sidley.com
 1001 Page Mill Road Building 1
 Palo Alto, CA 94304
 MORRISON & FOERSTER LLP
 Michael A. Jacobs                                      MJacobs@mofo.com
 425 Market Street
 San Francisco, California 94105-2482
 Kenneth A. Kuwayti                                    KKuwayti@mofo.com
 755 Page Mill Road
 Palo Alto, CA 94304-1018
                YOUNG CONAWAY STARGATT & TAYLOR, LLP
June 16, 2020   /s/ Karen L. Pascale
                Karen L. Pascale (No. 2903) [kpascale@ycst.com]
                Pilar G. Kraman (#5199) [pkraman@ycst.com]
                Rodney Square
                1000 North King Street
                Wilmington, Delaware 19801
                Telephone: 302-571-6600
                Attorneys for Plaintiffs,
                Boston Scientific Corporation
                and Boston Scientific Neuromodulation Corp.




26180015.1
                  2
